Grace, J.
(specially concurring). Plaintiff brought this action to annul her marriage to the defendant. She claims a legal right to have the marriage annulled on account of certain fraudulent representations of the defendant made to her in procuring her consent to the marriage:
“The plaintiff alleges that her consent to said marriage was obtained by fraud, and that, after obtaining full knowledge of the facts constituting the fraud, she has not lived nor cohabited with the defendant as his wife; that the fraud alleged above consisted in part in that the defendant, prior to the marriage, told the plaintiff that he was a citizen of the United States; that he well knew that he was not a citizen of the United States, and that he could not become a citizen of the United States; that defendant made such statements, well knowing that the same was false, and with the intent .to deceive the plaintiff; that the plaintiff relied on such statement, believed it, and gave her consent under the impression that she did not lose her citizenship by said marriage; that, had she known the said statement to be untrue, she never would have entered into' said marriage contract with the said defendant. Plaintiff alleges that she is informed and believes that on account of her said marriage she has alienated her citizenship from her native country, and that she does not willingly do so; that she did not do so,”
It is further alleged that the time in which an action for annulment might be brought has not expired, that prior to her marriage her name was Mabel Jones, and that she desires to have that name restored to her. The 'prayer for relief is that the marriage be annulled, and she be granted a decree of nullity, and costs, disbursements, and attorney’s fees, and that the property acquired by the plaintiff and defendant by their joint labor be divided between them.. To the complaint a demurrer was entered on the ground that the same does not state sufficient facts to constitute a cause of action. The trial court made an order overruling the demurrer with leave to answer, and further ordered that defendant pay to the plaintiff within io days $150 as attorney’s fees and $50 as costs in the action.
Our statute (§ 4368, C. L.) permits the annulment of marriage for certain causes. It provides that:
“A marriage may be annulled by an action in the district court to-obtain a decree of nullity for any of the following causes existing at the *1165time of the marriage.”
The cause for annulment provided by subdivision 4 of that section is as follows:
“When the consent of either party was obtained by fraud, unless such party afterwards, with full knowledge of the facts constituting the fraud, freely cohabited with the other as husband or wife.”
As above stated, the demurrer was on the ground that the complaint does not state sufficient facts to constitute a cause of action. The complaint, indeed, is not a model of pleading. It would seem that it was drafted without careful investigation of the facts which should have been fully and with certainty pleaded. The case was presented to this court, and an oral argument had.The contention of the defendant is to the effect that there is a failure to plead sufficient facts in the complaint to constitute fraud. The fraudulent representations, if any, center about the following alleged fact, set forth in the complaint :
“That the defendant, prior to the marriage, told the plaintiff that he was a citizen of the United States, that he well knew that he was not a citizen of the United States, and that he could not become a citizen of the United States.”
This language needs careful consideration, to ascertain the meaning intended to be conveyed by it. It will be noticed that plaintiff alleges that her consent to the marriage was obtained by fraud, which consisted of the above statement and fraudulent representation; that the defendant knew the statement, was false, and that he máde it with the intent to deceive the plaintiff, who relied upon it and gave her consent under the impression that she did not lose her citizenship by said marriage. Assuming the allegations of the complaint to be true, the question arises: Was the fraudulent representation of the defendant to the plaintiff that he was a citizen, when in truth he was not, such a material representations as to' constitute fraud, when used in obtaining her consent to the marriage? This may be answered by determining how the marriage affected her status as a citizen; that is, whether she would wholly lose her citizenship by the marriage, if she had freely consented to it. It would seem that a fraudulent representation which would operate to deprive her of her citizenship against her consent, and except for which she would not have consented to the contract of marriage, constituted an obtaining of her consent by fraud, under subdivision 4 of § 4368. The act of Congress of March 2, 1907 (chap. 2534, § 3, 34 Stat. 1228 (U. S. Comp. St. § 3960), reads:
*1166“That any American woman who marries a foreigner shall take the nationality of her husband.. At the termination of the marital relation she may resume her American citizenship, if abroad, by registering as an American citizen within one year with a consul of the United States, * * * or, if residing in the United States at the termination of marital relation, by continuing to reside therein.”
This section was construed and upheld in the case of MacKenzie v. Hare, 239 U. S. 299, 36 Sup. Ct. 106, 60 L. ed. 297, Ann. Cas. 1916E, 645, affirming the decision of the Supreme Court of California in the same case, which is reported in 165 Cal. 776, 134 Pac. 713, L. R. A. 1916D, 127, Ann. Cas. 1915B, 261. See, also 239 U. S. 299, 30 Sup. Ct. 106, 60 L. ed. 297, Ann. Cas. 1916E, 645; L. R. A. 1916D, 127; Ann. Cas. 1915B, 261, and note. To be a citizen of the United States, either by birth or naturalization, is a priceless privilege. It possesses a moral value to the possessor, which is largely indeterminable. The average citizen of the United States, whether native-born or naturalized, considers it one of his highest privileges. It gives him the feeling that’ his country places no impediment in the way of his advancement, though he may have been born a child of poverty. He thinks of his right of equality before the law; his freedom of action under just legal restraint; his opportunity to freely write and speak the thoughts of his mind, being responsible only for an abuse of those privileges. I-Ie thinks of the fact that there is largely no limitation upon the official position or other place of prominence or of trust that he may acquire, except such.as are prescribed by his own limitations of intellectuality or other personal qualites. He would give up all else rather than lose such a privilege. We have known of those whose career was one of long and continued criminality, and who had committed the deepest and blackest of crimes, denoting great moral turpitude. We have seen them in the penitentiary while paying the penalty of their transgressions, required of them by the majesty of the law'. We have listened to their plea for clemency on their application for pardon, where they would claim they had expiated their offense by sufficient suffering occasioned by restraint of their freedom; but we have ever noticed that a plea of mercy uniformly was accompanied with one for restoration of citizenship.
It would seem that, if such unfortunates feel that they cannot, after their liberation, face the world unless again in the possession of their citizenship; that if they regard themselves without it as unable to survive in the waves of scorn which they encounter as they again take up the *1167voyage on life’s ocean, if they consider themselves without it as a pilot-less bark on an angry sea — can it be said that it is not .fraud to take such a privilege from one who, so far as the record shows, is a reasonably good citizen? We think not. Mr. Justice McKenna, speaking for the Supreme Court of the United States in MacKenzie v. Hare, said:
“We concur with counsel that citizenship is of tangible worth, and we sympathize with plaintiff in her desire to retain it and in her earnest assertion of it.”
We are of the opinion that the complaint liberally construed constitutes a cause of action.
The order of the court requiring defendant to pay attorney’s fees in the amount stated in the order was a matter within its discretion. However, under the decision of Bailey v. Bailey, 22 N. D. 554, 134 N. W. 747, the attorney’s fees should be payable to the plaintiff, and not the attorney.
The complaint in the case does not show where the.marriage was contracted or consummated. We are of the opinion that it should have shown this. It should also have shown the date of the marriage. In addition to containing these requirements, the complaint should have clearly and concisely stated the facts constituting the fraud.